TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JANUARY 26, 2018



                                      NO. 03-16-00022-CV


                                 Vladimir Vaschenko, Appellant

                                                  v.

                  Novosoft, Inc.; Philip Brenan; and Patricia Eure, Appellees




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 AFFIRMED IN PART; DISMISSED IN PART -- OPINION BY JUSTICE BOURLAND




This is an appeal arising from an order of dismissal signed by the trial court on

December 10, 2015, and from a summary judgment signed by the trial court on

December 11, 2015. Having reviewed the record the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s summary judgment. Therefore, the Court affirms

the trial court’s summary judgment. The Court dismisses the appeal from the order of dismissal

for want of jurisdiction. The appellant shall pay all costs relating to this appeal both in this Court

and in the trial court.